DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 12-24 are currently pending in this application. Claims 1-11 have been cancelled in preliminary amendment. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/11/2018, 07/17/2019, 04/03/2020 04/24/2020 11/26/2020 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 8/01/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 12-16, 18 and 20-24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gehringer et al. US Pat# 9,528,856.
With regards to claim 12, Gehringer et al. US Pat# 9,528,856 teaches a method for calibrating a rotary encoder for measuring a rotary angle position of a machine shaft, wherein the rotary encoder comprises,
 at least one exciter unit which is rotationally fixedly connected to the machine shaft, the at least one exciter unit being configured to measure an actual rotary angle position via at least one measuring point, (16; Col. 11, lines 26-29) (16; col, 21, lines 65-67) and
 a stationary sensor unit configured to functionally interact with the at least one exciter unit, (12, 14; Col. 11, lines 19-23) the method comprising:
 setting the machine shaft in rotation at a predetermined rotational speed; (Col. 3, lines 26-51)
measuring a start measuring point via the stationary sensor unit; (Col. 4, lines 12-20)
activating a timer module to measure a time value; (Col. 9, lines 35-40)
measuring at least one intermediate measuring point via the stationary sensor unit, wherein the at least one intermediate measuring point which is measured first is assigned a time value that has been incremented at a measurement time; (Col. 10, lines 1-3)
storing the actual rotary angle position of the at least one intermediate measuring point and the time value associated therewith; (Col. 10, lines 8-14)
measuring an end measuring point via the stationary sensor unit; (t2; Col. 10, lines 1-5)
recording a time value incremented by the timer module which reflects a runtime for a rotary motion of the start measuring point to the end measuring point; (t1-t2; Col. 10, lines 1-10)

 calculating a deviation between the actual rotary angle position measured and the at least one time-dependent reference rotary angle position calculated for at least one time value; (Col. 18, lines 25-40)and 
correcting an output signal from the rotary encoder via the deviation calculated. (Col. 18, lines 35-39)
With regards to claim 23, Gehringer et al. US Pat# 9,528,856 teaches a rotary encoder for determining a corrected rotary angle position of a machine shaft, the rotary encoder comprising: 
an exciter unit which is rotationally fixedly connected to the machine shaft; (16; Col. 11, lines 26-29) (16; col, 21, lines 65-67)
a stationary sensor unit configured to functionally interact with the exciter unit ;( 12, 14; Col. 11, lines 19-23)
a counter module configured to increment measured measuring points; (76; Col. 14, lines 50-51)
a timer module configured to increment a time value; (Col. 3, lines 20-35) (Col. 9, lines 35-40) (Col. 10, lines 1-5)
a calculation module configured to calculate at least one of at least one reference rotary angle position and a deviation between a measured actual rotary angle position and a calculated reference rotary angle position for at least one time value; (Col. 7, lines 33-59) (Col. 18, lines 25-40) and
a storage module configured to store at least one correction table.  (Col. 24, lines 14-20)
With regards to claim 13, Gehringer et al. US Pat# 9,528,856 teaches storing at least one of, the actual rotary angle position measured, the at least one time-dependent reference rotary angle position calculated, and the deviation, in a storage. (Col. 18, lines 34-36)

With regards to claim 15, Gehringer et al. US Pat# 9,528,856 teaches the calculating of at least one of, the at least one time-dependent reference rotary angle position, the deviation, and the future angular progression of the machine shaft over time, is performed iteratively. 
With regards to claim 16, Gehringer et al. US Pat# 9,528,856 teaches the calculating of at least one of, the at least one time-dependent reference rotary angle position, the deviation, and the future angular progression of the machine shaft over time, is performed via a correction table stored in the rotary encoder. (Col. 6, lines 23-40)	
 With regards to claim 18, Gehringer et al. US Pat# 9,528,856 teaches mounting a mass of inertia to the drive shaft.  (Col.29, lines 58-60)
With regards to claim 20, Gehringer et al. US Pat# 9,528,856 teaches the measuring of the start measuring point, the end measuring point, and at least one intermediate measuring point is performed via a magnetic field sensor. (Col 5, lines 4-10)
With regards to claim 21, Gehringer et al. US Pat# 9,528,856 teaches the magnetic field sensor is an AMR sensor or a Hall sensor. (Col. 15, lines 1-3) (Col. 18, lines 58-59)
With regards to claim 22, Gehringer et al. US Pat# 9,528,856 teaches pre-calibrating the rotary encoder to a first measuring accuracy level. (Col. 19, lines 50-53)
With regards to claim 24, Gehringer et al. US Pat# 9,528,856 teaches counter module is configured to increment zero crossings, and the time value is a runtime between two measuring points. (Col. 20, lines 39-45)



Allowable Subject Matter
9.	Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rozman et al. US Pat # 5,461,293 teaches a rotor position detector. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        April 22, 2021